t c memo united_states tax_court allen l and diane a carey petitioners v commissioner of internal revenue respondent docket no filed date allen l and diane a carey pro_se howard p levine for respondent memorandum opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year this case is before us on respondent's motion for summary_judgment under rule the issue for decision is whether petitioners may exclude from gross_income under sec_104 amounts received from petitioner allen l carey's employer international business machines corp ibm upon termination of his employment on the ground that such amounts represented damages received on account of personal injury the disposition of a motion for summary_judgment under rule is controlled by the following principles the moving party must show the absence of a dispute as to any material fact and that a decision may be rendered as a matter of law the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion and the party opposing the motion cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule 105_tc_141 petitioners resided in tampa florida at the time they filed their petition petitioner allen l carey mr carey was employed by skill dynamics part of ibm until his termination in he received a lump-sum payment of dollar_figure from ibm in june of unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the lump-sum payment in connection with his termination the lump-sum payment was termed separation pay by ibm and the amount of the lump-sum payment was based on length of service and salary on date mr carey signed a general release and covenant not to sue the release as a condition for the sums and benefits including the lump-sum payment he received pursuant to the terms of the skills dynamics transition program sdtp program offered by ibm pertinent sections of the release read as follows in exchange for the sums and benefits which you will receive pursuant to the terms of the sdtp program allen carey hereinafter you agrees to release ibm and its benefits plans from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm the termination of that employment or other severance payments or your eligibility or participation in the retirement bridge leave of absence you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal state or local law dealing with discrimination in employment including but not limited to discrimination based on sex race national origin religion disability veteran status or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this agreement covers both claims that you know about and those that you may not know about which have accrued by the time you execute this release this release does not include your nonforfeitable rights to your accrued_benefits as of the date of your retirement from ibm under the ibm retirement_plan and the ibm tax deferred savings_plan which are not released hereby but survive unaffected by this document this release does not waive any claims that you may have which arise after the date you sign this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the sdtp the amount of repayment will be calculated as one week of pay at the rate used to calculate the sdtp multiplied by the difference between the number of weeks used to calculate the sdtp and the number of weeks away from ibm less associated payroll_taxes withheld by ibm mr carey wa sec_55 years of age in date for many years mr carey had and in continued to have a hearing impairment for which he wore a hearing aid and was and in continued to be subject_to seizures which he controlled through medication ibm was aware of mr carey's health conditions for more than years prior to his termination at the time of signing the release mr carey had not filed any claims against ibm in respect of those conditions or otherwise petitioners filed their federal_income_tax return and did not include the lump-sum payment in their taxable_income they attached form_8275 disclosure statement to their return describing the lump-sum payment and claiming it was excludable pursuant to sec_104 petitioners also attached a copy of the release to their return except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income are narrowly construed 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier supra pincite 48_f3d_894 5th cir 105_tc_396 affd ___ f 3d ___ 8th cir date where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 if the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 stocks v commissioner supra pincite the first requirement is the existence of a claim based upon tort or tort type rights commissioner v schleier supra pincite the claim must be bona_fide but not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner t c pincite stocks v commissioner supra pincite moreover while it need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment as we see it there are three types of injuries to which the ibm payments to mr carey might be sourced first ibm may have been motivated to set up the retirement program as a method of ridding itself of over-age employees however this source does not permit exclusion pursuant to sec_104 under the age discrimination in employment act of publaw_90_202 81_stat_602 current version pincite u s c secs commissioner v schleier supra the second motive for payment might have been future claims for personal injuries but this source is also precluded from the exclusion provided by sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir as well as the provision of the release preserving mr carey's right to pursue claims arising subsequent to the date of the release see supra p nor does the possibility of emotional distress arising out of pressure on mr carey to sign the release provide a basis for applying the sec_104 exclusion herein in the absence of any specific meaningful allegations by petitioners in this regard sodoma v commissioner tcmemo_1996_275 a third source for the ibm payment might have been mr carey's prior medical problems and the possible application of the americans with disabilities act of ada publaw_101_ sec_2 104_stat_328 current version pincite u s c sec civil rights act of publaw_102_166 105_stat_1072 current version pincite u s c sec 1981a see phillips v commissioner tcmemo_1997_336 in which we elaborated on these provisions including the possible application to emotional distress arising from termination of employment we think the record herein is far from adequate to provide a sufficient basis for denying respondent's motion but we need not rest our decision on this ground because irrespective of any definitive conclusion on this score respondent would still be entitled to have the motion granted gajda v commissioner tcmemo_1997_345 phillips v commissioner supra petitioners have the burden of proving the amounts of the payments allocable to claims of tort or tort type damages for personal injuries failure to meet this burden results in the entire amount's being presumed not to be excludable see taggi v united_states supra 91_tc_160 affd as to this issue and revd on other issues 913_f2d_1486 9th cir mr carey did not file a claim with ibm prior to the signing of the release the release in this case is essentially the same as that in the many other cases involving ibm separation pay which have come before this court gajda v commissioner supra lubart v commissioner tcmemo_1997_343 thorpe v commissioner tcmemo_1997_342 phillips v commissioner supra morabito v commissioner tcmemo_1997_315 sodoma v commissioner supra by its terms mr carey released ibm from liability for both contract and tort claims except those claims arising after the date of signature the release makes no allocation of the lump-sum payment the record herein reflects no basis for any such allocation finally as in the other ibm payment cases the amount of mr carey's lump-sum payment was calculated on length of service and salary the release states that if mr carey were rehired by ibm he could be required to repay some portion of the lump-sum payment based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate the lump-sum payment as in keel v commissioner tcmemo_1997_278 sodoma v commissioner supra and webb v commissioner tcmemo_1996_50 the lump-sum payment herein appears to have been severance_pay rather than a payment for personal injury severance_pay just like the pay it replaces is taxable_income we hold that the lump-sum payment is not excludable from gross_income under sec_104 accordingly respondent's motion for summary_judgment will be granted and decision will be entered for respondent see also adams v commissioner tcmemo_1997_357 keel v commissioner tcmemo_1997_278
